Citation Nr: 0600347	
Decision Date: 01/06/06    Archive Date: 01/19/06	

DOCKET NO.  05-24 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for arthritis of the low 
back, evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion





INTRODUCTION

The veteran served on active military duty from November 1943 
to February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Lincoln, Nebraska.  Specifically, in that decision, the RO 
denied the issue of entitlement to an increased rating for 
arthritis of the low back, currently evaluated at 10 percent 
disabling.  


FINDINGS OF FACT

1.  By rating action entered in February 2005, the RO denied 
the issue of entitlement to an increased rating for 
arthritis, low back.  

2.  Following receipt of notification of a February 2005 
decision, the veteran perfected a timely appeal of the RO's 
denial of the increased rating claim.  

3.  After the veteran perfected a timely appeal of his 
increased rating claim, the Board was notified of his death.  

4.  The veteran's appeal of the RO's February 2005 denial of 
the increased rating claim for his low back disorder was 
pending before the Board at the time of his death.  


CONCLUSION OF LAW

The Board does not have jurisdiction to adjudicate the 
veteran's appeal for an increased rating for arthritis of the 
low back.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As previously noted in this decision, the veteran perfected a 
timely appeal with respect to his claim for an increased 
rating for arthritis, low back.  Thereafter, but prior to the 
Board's rendering a final decision of this issue, the Board 
received notification of the veteran's death.  In particular, 
according to the certification of death received at the Board 
in December 2005, the veteran died on August [redacted], 2005.  

In such circumstances, where a claimant perfects an appeal to 
the Board as to an adverse determination with regard to his 
or her entitlement to disability compensation benefits under 
Chapter 11 of Title 38 of the United States Code, and then 
dies before the appeal can be adjudicated, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the determination appealed is rendered a nullity.  Smith v. 
Brown, 10 Vet. App. 330, 333-334 (1997).  Lacking a viable 
underlying decision by the agency of original jurisdiction, 
the Board cannot proceed to adjudicate the appeal.  In short, 
the Board does not have jurisdiction to do so.  Smith at 334; 
38 U.S.C. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005).  

In the present case, the RO, by the February 2005 rating 
action, denied the issue of entitlement to an increased 
rating for arthritis, low back.  Asserting that this benefit 
was warranted, the veteran perfected a timely appeal of the 
RO's denial.  Unfortunately, the veteran died before the 
Board had an opportunity to adjudicate his appeal.  

Pursuant to applicable rules as noted above, the veteran's 
death operates to deprive the Board of the jurisdiction 
required to proceed with an adjudication of his claim.  The 
veteran's appeal must therefore be dismissed.  In reaching 
this determination, the Board intimates no opinion as to the 
merits of the claim or any derivative claim, which might be 
brought by a survivor of the veteran.  








ORDER

The appeal for an increased rating for arthritis of the low 
back, is dismissed.  



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


